STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS
                                                                                     FILED
In re J.J. III                                                                    June 12, 2019
                                                                                EDYTHE NASH GAISER, CLERK
                                                                                SUPREME COURT OF APPEALS
No. 19-0151 (Roane County 18-JA-43)                                                 OF WEST VIRGINIA




                               MEMORANDUM DECISION



        Petitioner Father J.J., by counsel Andrew Vodden, appeals the Circuit Court of Roane
County’s January 7, 2019, order terminating his parental rights to J.J. III.1 The West Virginia
Department of Health and Human Resources (“DHHR”), by counsel Lee Niezgoda, filed a
response in support of the circuit court’s order. The guardian ad litem, Ryan M. Ruth, filed a
response on behalf of the child in support of the circuit court’s order. On appeal, petitioner argues
that the circuit court erred in terminating his post-adjudicatory improvement period and his
parental rights.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        In August of 2018, the DHHR filed a child abuse and neglect petition alleging that
petitioner engaged in domestic violence that “resulted in substantial emotional trauma to the
[child].” The DHHR alleged that the mother and the child recounted instances of domestic violence
between the parents, including an event during which the child attempted to intervene by striking
petitioner. According to the DHHR, the child’s grandmother stated that she witnessed petitioner
being physically violent with the child. Additionally, the DHHR alleged that the mother and child
lived in deplorable conditions in a home with “holes in the floor[,] . . . broken windows, exposed


        1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).




                                                  1
wiring, [and] excessive clutter” and that petitioner failed to protect the child from these conditions.
Petitioner waived his preliminary hearing.

        In September of 2018, petitioner stipulated to the allegations of abuse and neglect.
Petitioner admitted that he failed to protect the child from the conditions in the home and that the
child had been subjected to domestic violence.2 Upon petitioner’s admissions, the circuit court
adjudicated him to be an abusing parent and the child to be an abused child.

        The circuit court held a dispositional hearing in October of 2018 and granted petitioner a
post-adjudicatory improvement period. The terms of the improvement period included
participation in adult life skills and parenting classes, random drug screening and a substance abuse
evaluation through the Mid-Ohio Valley Day Report Center (“DRC”), and domestic violence
classes. Later in October of 2018, the DHHR filed a motion alleging that, prior to the initiation of
petitioner’s improvement period, he refused to comply with the policies of the DRC and was
suspended from that program. Further, the DHHR alleged that petitioner continued to refuse to
comply with the policies of the DRC after the circuit court granted him an improvement period.
Consequently, the DHHR moved to terminate petitioner’s post-adjudicatory improvement period
and his parental rights due to his failure to comply with the terms of his improvement period.

        In November of 2018, the circuit court held a hearing on the DHHR’s motion and heard
testimony from a DRC representative that was consistent with the motion. The representative gave
examples of petitioner’s noncompliance, such as failing to appear for drug screening without a
valid excuse and refusal to produce his prescription medications and to complete necessary
paperwork. The representative testified that petitioner’s compliance with the DRC’s policies had
lessened further since he was granted an improvement period. The representative explained that
petitioner missed eight opportunities to drug screen in a one-month period and tested positive for
methamphetamine three times. Further, the representative testified that the DRC’s policy requires
the participant to sign and acknowledge positive drug screen results, which petitioner refused to
do before and after the initiation of his improvement period. Following this testimony, petitioner
moved to continue the hearing in order to receive the results of his parental fitness evaluation.
Upon the DHHR’s motion to suspend petitioner’s services, the circuit court suspended services
with the DRC and noted that supervised visitation with the child would be suspended due to
petitioner’s inability to provide negative drug screen results.

        Later in November of 2018, the circuit court held the final dispositional hearing, and
petitioner’s parental psychological examination was admitted into evidence without objection.
Petitioner testified that, after the initiation of his improvement period, the DRC requested that he
sign his positive drug screen results. Petitioner testified that he refused because he thought he was
restarting the service and that it should not be required. Petitioner submitted that he now
understood the requirements and would comply with the DRC in the future. Petitioner denied that
he needed long-term inpatient drug treatment as recommended in his parental fitness evaluation.
The circuit court found that petitioner’s psychological evaluation indicated his psychological
profile was “extremely defensive” and that, during the evaluation, petitioner attempted to


       2
        Although not alleged in the petition, petitioner also admitted that he received controlled
substances from multiple doctors and medical facilities.
                                                  2
rationalize and minimize his responsibility for the abuse and neglect of the child. The evaluation
provided that petitioner’s results “suggested the presence of long-term maladaptive personality
traits that would not be amenable to short-term therapy.” Petitioner’s prognosis for improved
parenting was considered “extremely poor.” Ultimately, the circuit court found that petitioner
failed to fully participate in the terms of his improvement period. Further, based on petitioner’s
noncompliance with services, the circuit court found that there was no reasonable likelihood that
the conditions of abuse and neglect could be substantially corrected in the near future and that
termination was necessary for the welfare of the child. Accordingly, the circuit court terminated
petitioner’s parental rights by its January 7, 2019, order. Petitioner now appeals that order.3

       The Court has previously established the following standard of review:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011). Upon our review, this Court finds
no error in the proceedings below.

        On appeal, petitioner argues that the circuit court erred in terminating his post-adjudicatory
improvement period and his parental rights. Petitioner stresses that the circuit court found that he
was likely to fully participate in an improvement period during the first dispositional hearing, but,
after only nine days, entertained the DHHR’s motion to terminate his improvement period and
parental rights. Petitioner asserts that the evidence the DHHR presented in support of its motion
to revoke his parental rights occurred prior to the granting of his improvement period and was
known to the circuit court at the time it granted him an improvement period.

        Petitioner fails to acknowledge that he failed to comply with services after the initiation of
his improvement period. West Virginia Code § 49-4-610(7) provides that “the [circuit] court shall
terminate any improvement period granted pursuant to this section when the court finds that [the
parent] has failed to fully participate in the terms of the improvement period.” It is clear from the
record that petitioner failed to participate in services with the DRC as required by the terms of his


       3
         According to the parties, the mother is currently participating in an improvement period
and retains her parental rights. The permanency plan for the child is reunification with his mother
with a concurrent plan of adoption by his maternal aunt.


                                                  3
improvement period. Although petitioner is correct in stating that the DHHR presented evidence
that he failed to comply with these services prior to the initiation of his improvement period, the
DHHR also showed that petitioner continued to disregard these services after the improvement
period began and, therefore, confirmed petitioner’s pattern of noncompliance with services.
Petitioner argues that the only evidence the DHHR presented that indicated that he was not
complying was his failure to complete required paperwork. However, the record shows that
petitioner tested positive for methamphetamine on the day his improvement period was granted
and missed multiple opportunities to drug screen thereafter. Therefore, we find no error with the
circuit court’s termination of petitioner’s post-adjudicatory improvement period.

        Further, this same evidence supports the termination of petitioner’s parental rights. West
Virginia Code §49-4-604(b)(6) provides that circuit courts are to terminate a parent’s parental
rights upon findings that “there is no reasonable likelihood that the conditions of neglect or abuse
can be substantially corrected in the near future” and that termination is “necessary for the welfare
of the child.” West Virginia Code § 49-4-604(c)(3) provides that situations in which there is “no
reasonable likelihood that conditions of neglect or abuse can be substantially corrected” include
one in which the abusing parent has “not responded to or followed through with a reasonable
family case plan or other rehabilitative efforts . . . designed to reduce or prevent the abuse or
neglect of the child.” Further, this Court has held

       [i]n order to remedy the abuse and/or neglect problem, the problem must first be
       acknowledged. Failure to acknowledge the existence of the problem, i.e., the truth
       of the basic allegation pertaining to the alleged abuse and neglect or the perpetrator
       of said abuse and neglect, results in making the problem untreatable.

In re Timber M., 231 W. Va. 44, 55, 743 S.E.2d 352, 363 (2013) (quoting In re: Charity H., 215
W. Va. 208, 217, 599 S.E.2d 631, 640 (2004)). Here, petitioner failed to follow through with a
reasonable family case plan, as evidenced by his noncompliance with the DRC and those services.
Even more concerning, the psychological examination provided that petitioner minimized his
responsibility for the abuse and neglect of the child during his interview. Further, petitioner denied
that he needed long-term substance abuse treatment, despite numerous drug screen results that
were positive for methamphetamine. Due to petitioner’s noncompliance with services and his
minimization of issues related to the abuse and neglect, we find no error in the circuit court’s
findings that there was no reasonable likelihood that the conditions of abuse and neglect could be
substantially corrected in the near future and that termination was necessary for the child’s welfare.
Accordingly, the circuit court did not err in terminating petitioner’s parental rights.

       Finally, because the matter concerning the mother is ongoing in the circuit court, this Court
reminds the circuit court of its duty to establish permanency for the child. Rule 39(b) of the Rules
of Procedure for Child Abuse and Neglect Proceedings requires:

       At least once every three months until permanent placement is achieved as defined
       in Rule 6, the court shall conduct a permanent placement review conference,
       requiring the multidisciplinary treatment team to attend and report as to progress
       and development in the case, for the purpose of reviewing the progress in the
       permanent placement of the child.

                                                  4
Further, this Court reminds the circuit court of its duty pursuant to Rule 43 of the Rules of
Procedure for Child Abuse and Neglect Proceedings to find permanent placement for the child
within twelve months of the date of the disposition order. As this Court has stated,

                [t]he [twelve]-month period provided in Rule 43 of the West Virginia Rules
       of Procedure[] for Child Abuse and Neglect Proceedings for permanent placement
       of an abused and neglected child following the final dispositional order must be
       strictly followed except in the most extraordinary circumstances which are fully
       substantiated in the record.

Cecil T., 228 W. Va. at 91, 717 S.E.2d at 875, syl. pt. 6. Moreover, this Court has stated that

               [i]n determining the appropriate permanent out-of-home placement of a
       child under [West Virginia Code § 49-4-604(b)(6)], the circuit court shall give
       priority to securing a suitable adoptive home for the child and shall consider other
       placement alternatives, including permanent foster care, only where the court finds
       that adoption would not provide custody, care, commitment, nurturing and
       discipline consistent with the child’s best interests or where a suitable adoptive
       home [cannot] be found.

Syl. Pt. 3, State v. Michael M., 202 W. Va. 350, 504 S.E.2d 177 (1998). Finally, “[t]he guardian
ad litem’s role in abuse and neglect proceedings does not actually cease until such time as the child
is placed in a permanent home.” Syl. Pt. 5, James M. v. Maynard, 185 W. Va. 648, 408 S.E.2d 400
(1991).

       For the foregoing reasons, we find no error in the decision of the circuit court, and its
January 7, 2019, order is hereby affirmed.

                                                                                          Affirmed.


ISSUED: June 12, 2019


CONCURRED IN BY:

Chief Justice Elizabeth D. Walker
Justice Margaret L. Workman
Justice Tim Armstead
Justice Evan H. Jenkins
Justice John A. Hutchison




                                                 5